Citation Nr: 1736007	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-34 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from July 1947 to July 1950 and from June 1955 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge in May 2017.  A transcript is in the record. 


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing loss was initially denied in a December 1998 rating decision that, after the receipt of additional evidence, was reconsidered and again denied in a second December 1998 rating decision; the Veteran did not submit a notice of disagreement with this decision, and new and material evidence was not received within the appeal period.  

2.  Evidence received since the most recent RO denial of the Veteran's claim in February 2007 includes a medical opinion that purports to link the Veteran's current bilateral hearing loss to the noise exposure he sustained during active service; the absence of such evidence was the basis for the original denial. 

3.  The Veteran was exposed to acoustic trauma during service, and he has current bilateral hearing loss that has been related to the acoustic trauma in service by two private medical doctors whose opinions are at least in equipoise with the VA audiologist who believes there is no relationship.  


CONCLUSIONS OF LAW

1.  The December 1998 rating decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156(b) (2016).  

2.  Evidence received since the most recent RO denial of the Veteran's claim for service connection for hearing loss in February 2007 is new and material.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.385 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable nature of this decision, any failure in the duty to notify or duty to assist is harmless error and the Board will not address such further. 

New and Material

The Veteran contends that he has submitted new and material evidence in order to reopen his previously denied claim for service connection for bilateral hearing loss.  

The record shows that entitlement to service connection for bilateral hearing loss was initially denied in a December 1998 rating decision.  After the Veteran submitted additional evidence, the claim was reconsidered but continued to be denied by a second December 1998 rating decision.  The Veteran did not submit a notice of disagreement with this decision, and new and material evidence was not received within the one year period to appeal.  Therefore, the December 1998 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b).  

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Veterans Appeals (Court) has stated that for the purpose of determining whether or not new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis, and not only since the last time it was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The Veteran has made previous attempts to reopen his claim for service connection for bilateral hearing loss, the most recent of which was a denial by a February 2007 rating decision.  The Veteran did not submit a notice of disagreement with this decision and new and material evidence was not received within the appeal period, and it is also final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b).  

The evidence considered by the December 1998 rating decision included the Veteran's service treatment records, VA treatment records, and the report of a private audiological evaluation.  The Veteran was noted to have a current hearing loss, but his service treatment records were negative for hearing loss and showed his hearing to be normal upon discharge.  In the absence of evidence of a nexus between the current hearing loss and active service, the Veteran's claim was determined to be not well grounded.  

Evidence received in support of the current claim includes a May 2017 private audiogram that showed a moderate to profound sensorineural hearing loss bilaterally.  6/30/2017 VBMS, Medical Treatment Record - Non-Government Facility, p. 1.  A June 2017 opinion from a primary care physician states that the results of the audiogram had been reviewed, and the doctor opined that the Veteran's hearing loss was caused by or a result of his exposure to jet engines during active service.  6/30/2017 VBMS, Medical Treatment Record - Government Facility, p. 2.  

The Board finds that the June 2017 opinion is both new and material.  The evidence is new in that a medical opinion from this particular doctor has not previously been received.  It is material in that it purports to show the Veteran's current hearing loss is due to the acoustic trauma he sustained during service.  It was the absence of this type of nexus evidence that was the basis for the original denial.  The Board concludes that new and material evidence has been received, and the Veteran's claim for service connection for bilateral hearing loss is reopened. 

Service Connection

The Board will now consider the Veteran's claim for service connection for bilateral hearing loss on a de novo basis.  

The Veteran contends that his current bilateral hearing loss is the result of the acoustic trauma to which he was repeatedly exposed during active service.  He states that his duties required him to work on the flight line in order to service the radar and navigation equipment on several different types of jet aircraft.  Although they were issued hearing protection, it was not adequate, and they were sometimes unable to wear all of their protection for fear that it might get sucked into the engines.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

If other organic diseases of the nervous system such as sensorineural hearing loss become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The evidence includes the report of a January 2007 VA examination.  The Veteran's right ear had hearing thresholds of 35, 55, 60, 75, and 95 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The left ear had hearing thresholds of 30, 40, 35, 60, and 75 decibels at these same frequencies.  1/2/2007 VBMS, 
VA Examination, pp. 3-4.  The Board notes that these puretone threshold scores meet the criteria for bilateral hearing for VA purposes under 38 C.F.R. § 3.385.  As such, the first criterion for service connection has been met.  

At the May 2017 hearing, the Veteran testified that for much of his 20 year career in the military, he had worked on the flight line on several types of jet aircraft.  He stated that hearing protection was issued, but that it was not adequate.  Furthermore, they were sometimes unable to wear all of this protection for fear that it might get sucked off their heads and into the engines.  5/17/2017 VBMS, Hearing Transcript, p. 3-5.  Although the Veteran's complete personnel records have not been obtained, his DD 214s confirm that he worked in the maintenance of electronic navigation equipment.  Earlier DD 214s show that he worked in aircraft radio repair.  The Board finds that the Veteran's testimony is competent and credible, and that his duties described in his records would have required his presence around jet engines on a regular basis, which the Board finds consistent with the "time, place and circumstances" of his service.  38 U.S.C.A. § 1154(a).  Therefore, exposure to acoustic trauma in service is established, and the second criterion for service connection is met.  

The Board notes that in order to establish entitlement to service connection, it is not sufficient to show that the Veteran sustained an injury in service and that he has a current disability.  There must also be competent evidence of a relationship between the current disability and the injury.  

The record contains three opinions from medical examiners that address the etiology of the Veteran's hearing loss.  Weighing against the Veteran's claim is the January 2007 opinion of a VA audiologist who examined the Veteran and reviewed his record.  She notes that during service, the Veteran had normal hearing examinations in 1958 and 1967, and that his hearing was within normal limits on his June 1972 discharge examination.  After service, a 1982 examination had shown severe hearing loss in the right ear and moderate hearing loss in the left ear but only at 6000 Hertz.  A 1998 VA examination had showed hearing loss of both ears.  His noise exposure during service was noted, as was noise exposure as a radio repairman for the Department of Defense and from some hunting after service.  The examiner opined that the Veteran's current hearing loss was not caused by or the result of military noise exposure.  The rationale was that the Veteran had normal hearing during service, with hearing loss that did not meet the requirements of 38 C.F.R. § 3.385 at discharge.  Hearing loss was not demonstrated until 10 years later, at which time there had been a significant decrease in hearing especially in the right ear.  The examiner believed that the hearing loss shown then as well as the current hearing loss was not due to exposure to military noise but was more than likely due to civilian noise exposure and/or some other etiology.  1/2/2007 VBMS, VA Examination, p. 1.  

In contrast, a November 2006 letter from the Veteran's private Board Certified Otolaryngologist notes that the Veteran worked as a radar repair technician during service, and that he also worked on the flight line with jet aircraft.  He had a long history of sensorineural hearing loss.  The doctor opined that the Veteran's hearing loss was as likely as not due a result of a high noise environment while on active duty.  11/14/2006 VBMS, Third Part Correspondence, p. 1.  

Also, a June 2017 letter from the Veteran's private primary care physician noted the Veteran's history of exposure to extremely loud noise due to jet engines in service.  A May 2017 audiology examination was also reviewed.  The doctor opined that the Veteran's bilateral hearing loss was caused by or the result of active service.  6/30/2017 VBMS, Medical Treatment Record - Non-Government Facility, p. 1. 

The Board finds that the opinions that relate the Veteran's hearing loss to service are at least in equipoise with the opinion that does not.  The January 2007 VA audiologist provides the most extensive rationale for her opinion.  However, much of it is based on her finding that hearing loss that was severe enough to meet the standards of 38 C.F.R. § 3.385 was not shown until 10 years after discharge from service.  She does not explain why the noise exposure in service could not have caused this hearing loss.  Instead, she attributes it to noise exposure following service and/or some other etiology, but does not attempt to explain her conclusion.  In contrast, neither the November 2006 opinion nor the June 2017 opinion includes much rationale in support of their conclusions.  However, the November 2006 letter was from a Board Certified Otolaryngologist, which shows that he has a much higher degree of training than an audiologist.  The June 2017 letter was from a medical doctor, which also suggests a higher degree of training, though possibly not in the field of audiology.  Both accurately note the Veteran's long history of noise exposure during service before providing their opinions.  Based on the foregoing factors, the Board finds that the opinions that support the Veteran's claim are at least in equipoise with the opinion that does not.  The benefit of the doubt must be resolved in favor of the Veteran on this material point.  That being the case, a nexus between the Veteran's current hearing loss and the acoustic trauma in service is established, the final criterion has been met.  As such, the Board finds that entitlement to service connection for bilateral hearing loss is warranted. 


ORDER

New and material evidence has been received to reopen the Veteran's claim for service connection for bilateral hearing loss.  

Service connection for bilateral hearing loss is granted. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


